 1                                                                              Hon. Ronald B. Leighton

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON

 8    MARK HOFFMAN, on behalf of himself
      and all others similarly situated,                    CASE NO. 3:19-cv-05960-RBL
 9
                                           Plaintiff,       DECLARATION OF NICOLE
10                                                          METRAL IN SUPPORT OF
11                               v.                         DEFENDANT HEARING HELP
                                                            EXPRESS, INC.’S OPPOSITION
12    HEARING HELP EXPRESS, INC.,                           TO PLAINTIFF’S MOTION TO
                                                            COMPEL
13                                       Defendant.
                                                            NOTED FOR CONSIDERATION:
14                                                          May 22, 2020
15
                                                            ORAL ARGUMENT REQUESTED
16

17           I, Nicole Metral, declare as follows:

18           1.      I am an attorney at law duly licensed to practice before all the courts of the State

19   of California and have been admitted pro hac vice to practice before this Court in this case. I am

20   an associate attorney in the law firm of Blank Rome LLP (“Blank Rome”), attorneys for

21   Defendant Hearing Help Express, Inc. (“Hearing Help”) in the above-entitled action. I have

22   personal knowledge of the facts set forth in this declaration, and if called upon to testify as a

23   witness, I could and would competently testify to the following facts. I submit this declaration in

24   support of Hearing Help’s Opposition to Plaintiff’s Motion to Compel.

25           2.      After Hearing Help served its responses to Plaintiff’s Interrogatories and Requests

26   for Production, my office and counsel for Plaintiff participated in a meet and confer telephone

27
      DECLARATION OF NICOLE METRAL IN SUPPORT                           VAN KAMPEN & CROWE PLLC
      OF OPPOSITION TO MOTION TO COMPEL - 1                               1001 Fourth Avenue, Suite 4050
                                                                          Seattle, Washington 98154-1000
      No. 3:19-cv-05960-RBL                                                        (206) 386-7353

     113461.00602/123297619v.1
 1   conference and continued meet and confer efforts over e-mail. On April 29, 2020, I sent an e-

 2   mail to Plaintiff’s counsel stating that that Hearing help would produce “a list of the phone

 3   numbers for all of the Triangular leads as well as some call log details including the outbound

 4   phone number, the number a call was made to, the date of the call, and call duration for all calls

 5   made to the Triangular leads.”

 6           3.      To date, Hearing Help has produced 15,924 pages of documents to Plaintiff.

 7           4.      The spreadsheet referred to in the Declaration of Rich Calligan that has been

 8   produced to Plaintiff is identified with bates label HHE0015053.

 9           5.      On May 5, 2020, Plaintiff’s counsel, Anthony Paronich, sent me an e-mail

10   attaching two declarations he received from Triangular Media Corp. Attached hereto as Exhibit

11   1 is a true and correct copy of the Declaration of Dana Lurie that was attached to Mr. Paronich’s

12   e-mail. Attached hereto as Exhibit 2 is a true and correct copy of the Declaration of Gorgi

13   Gorgiev that was attached to Mr. Paronich’s e-mail.

14           I declare under penalty of perjury under the laws of the United States of America that the

15   foregoing is true and correct.

16           Executed on May 18, 2020, at Los Angeles, California.

17

18                                           By: /s/ Nicole Metral
                                                     Nicole Metral
19

20

21

22

23

24

25

26

27
      DECLARATION OF NICOLE METRAL IN SUPPORT                           VAN KAMPEN & CROWE PLLC
      OF OPPOSITION TO MOTION TO COMPEL - 2                              1001 Fourth Avenue, Suite 4050
                                                                         Seattle, Washington 98154-1000
      No. 3:19-cv-05960-RBL                                                       (206) 386-7353

     113461.00602/123297619v.1
                                                      14

 1                                         Declaration of Service

 2          I certify that on this day, I electronically filed the foregoing with the Clerk of the Court
     using CM/ECF system which will send notification of such filing to the following:
 3
     TERRELL MARSHALL LAW GROUP                                    PARONICH LAW, P.C.
 4
     Beth E. Terrell                                               Anthony I. Paronich
 5   Jennifer Rust Murray                                          350 Lincoln Street, Suite 2400
     Adrienne D. McEntee                                           Hingham, Massachusetts 22043
 6   Benjamin M. Drachler                                          Phone: (617) 485-0018
     936 North 34th Street, Suite 300                              Fax: (503) 318-8100
 7   Seattle, Washington 98103-8869                                Anthony@paronichlaw.com
     Phone: (206) 816-6603
 8   BTerrell@terrellmarshall.com                                  Attorney for Plaintiff
     JMurray@terrellmarshall.com
 9   AMcentee@terrellmarshall.com
     bdrachler@terrellmarshall.com
10

11   Attorneys for Plaintiff

12                        Signed at Seattle, Washington this 18th day of May 2020.

13                                          /s/ David E. Crowe
                                            David E. Crowe
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28    DECLARATION OF NICOLE METRAL IN                                    VAN KAMPEN & CROWE PLLC
      SUPPORT OF OPPOSITION TO COMPEL- 3                                   1001 Fourth Avenue, Suite 4050
                                                                           Seattle, Washington 98154-1000
      No. 3:19-cv-05960-RBL                                                         (206) 386-7353

     113461.00602/123258105v.6
